 Case 8:20-cv-02196-MSS-AEP Document 1 Filed 09/17/20 Page 1 of 7 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

PAUL LITTLE,

                 Plaintiff,

v.                                                             Case No:

RITCHEY’S TRUCK REPAIR, INC. and
RITCHEY’S WRECKER AND TRANSPORT SERVICE, LLC.,

            Defendants.
______________________________________/

     COMPLAINT FOR RETALIATION UNDER THE PATIENT PROTECTION AND
           AFFORDABLE CARE ACT AS AMENDED AS OF MAY 2010

          Plaintiff, PAUL LITTLE, by and through the undersigned attorney, files this Complaint

against     RITCHEY’S         TRUCK   REPAIR,    INC.    and    RITCHEY’S     WRECKER       AND

TRANSPORT SERVICE, LLC., and states as follows:

                                             PARTIES

          1. Plaintiff, PAUL LITTLE, is a Florida resident living in Hillsborough County, Florida.

          2. At all times pertinent to this suit, Plaintiff’s employer was RITCHEY’S TRUCK

             REPAIR, INC. and RITCHEY’S WRECKER AND TRANSPORT SERVICE, LLC.

          3. Bruce Ritchey, at all times pertinent to this suit, was an agent for RITCHEY’S

             TRUCK REPAIR, INC. and RITCHEY’S WRECKER AND TRANSPORT

             SERVICE, LLC.

          4. Vickie Leach, at all times pertinent to this suit, was an agent for RITCHEY’S

             TRUCK REPAIR, INC. and RITCHEY’S WRECKER AND TRANSPORT

             SERVICE, LLC.
Case 8:20-cv-02196-MSS-AEP Document 1 Filed 09/17/20 Page 2 of 7 PageID 2




    5. Defendants, at all time pertinent to this suit, were Florida For Profit Corporations

       with a Principal Address of 2040 Industrial Park Road, Mulberry, Florida in Polk

       County, Florida.




                             JURISDICTION AND VENUE

    6. This Court has original jurisdiction in this action pursuant to 28 U.S.C. §§ 1331 and

       1343 and 42 U.S.C. § 2000e-5, inasmuch as the matter in controversy is brought

       pursuant to the Patient Protection and Affordable Care Act as Amended as of May

       2010. This District possesses venue of this matter pursuant to 42 U.S.C. § 2000e-5(f).

       The jurisdiction of this Court is invoked to secure protection and redress deprivation

       of rights guaranteed by federal law, which rights provide for injunctive relief and

       other relief for illegal employment discrimination. The amount in controversy in this

       action exceeds the jurisdictional limits of this Court.

                        GENERAL FACTUAL ALLEGATIONS

    7. Plaintiff realleges paragraphs 1 through 6 as if set forth herein.

    8. Plaintiff has exhausted all his administrative remedies.

    9. Plaintiff had to retain the undersigned attorneys to represent him and has agreed to

       pay reasonable attorney’s fees and costs.

    10. Plaintiff demands trial by jury on all counts so triable.

    11. Plaintiff, Paul Little, was employed by the Defendants as a Diesel Mechanic

       beginning in 2010.
Case 8:20-cv-02196-MSS-AEP Document 1 Filed 09/17/20 Page 3 of 7 PageID 3




    12. At all times relevant to this suit, Plaintiff’s employers were employers subject to the

       Patient Protection and Affordable Care Act (as amended); COBRA, 45 CFR 147, et

       seq. and the Fair Labor Standards Act of 193, as amended, 29 U.S.C. 201, et seq.

    13. On or about February 6, 2018, Plaintiff, Paul Little, was admitted to the Brandon

       Hospital with Congestive Heart Failure.

    14. On or about February 12, 2018, Plaintiff, Paul Little, was released from the hospital.

    15. Plaintiff, Paul Little, was released from the hospital with a wearable defibrillator.

    16. Between February 6, 2018 and February 12, 2018, Plaintiff, Paul Little, was in

       contact with the Defendants either directly or through a third party.

    17. On or about February 13, 2018, Plaintiff, Paul Little, went to his employment

       location.

    18. Bruce Ritchey denied the Plaintiff, Paul Little, any work or return to work until the

       wearable defibrillator was removed.

    19. On or about April 8, 2018, Vickie Leach contacted the Plaintiff, Paul Little, to state

       that he was out of Paid Time Off to pay for the employee’s portion of his health

       insurance plan.

    20. On or about April 8, 2018, Plaintiff, Paul Little, informed Vickie Leach that he would

       pay the premiums for the employee portion of his health insurance.

    21. Plaintiff, Paul Little, never received any documentation in order to pay any portion of

       the health insurance.

    22. On or about April 17, 2018, the Plaintiff, Paul Little, received notice from a doctor’s

       office that his health insurance had been cancelled as of April 1, 2018 for an

       appointment that took place after April 1, 2018.
Case 8:20-cv-02196-MSS-AEP Document 1 Filed 09/17/20 Page 4 of 7 PageID 4




    23. On or about April 17, 2018, the Plaintiff, Paul Little, caused to be provided to the

       Defendants information that his health insurance plan had been cancelled without any

       notice and had been back dated to April 1, 2018 which he reasonably believed to be a

       violation of the Patient Protection and Affordable Care Act.

    24. On or about April 17, 2018, the Plaintiff, Paul Little, contacted Serena Kurtz, an

       attorney, to help him with the cancellation of his health insurance.

    25. On or about April 17, 2018, Serena Kurtz spoke with Vickie Leach and Bruce

       Ritchey about the rescission of the health insurance.

    26. On or about April 17, 2018, the Plaintiff’s health insurance was reinstated by the

       Defendants.

    27. On or about April 17, 2018, Bruce Ritchey sent via certified mail a letter to the

       Plaintiff stating that his employment was terminated as of April 17, 2018.

    28. On or about April 26, 2018, the Plaintiff, Paul Little, contacted the EEOC about his

       termination.

    29. Between August 2018 and April 2019, the Plaintiff, Paul Little, received phone calls

       from blocked numbers. The callers’ voices were familiar to the Plaintiff, but the

       Plaintiff is unable to name the exact caller. The phone calls always involved threats

       of violence and “bad things” if the Plaintiff did not back off with the EEOC.

    30. Between April 2018 and the current date, the Plaintiff, Paul Little, has been unable to

       get employment as the Defendants’ agents have continually contacted various

       employers about the Plaintiff.
Case 8:20-cv-02196-MSS-AEP Document 1 Filed 09/17/20 Page 5 of 7 PageID 5




                                          COUNT I

 VIOLATION OF PATIENT PROTECTION AND AFFORDABLE CARE ACT, AS

                                         AMENDED

    31. Plaintiff realleges paragraphs 1 through 30 as if set forth herein.

    32. On April 17, 2018, the Plaintiff, Paul Little, discussed or caused to be discussed with

        Vickie Leach that the termination of his health insurance could not be backdated

        which he reasonably believed to be or was a violation of the Patient Protection and

        Affordable Care Act.

    33. The cancellation of the insurance and backdating the cancellation of the insurance is a

        violation of the Patient Protection and Affordable Care Act (as amended)’s

        prohibition on rescission of health insurance policies.

    34. On April 17, 2018, the Plaintiff, Paul Little, contacted legal representation because of

        the backdating of his health insurance cancellation.

    35. On April 17, 2018, the Defendants terminated the Plaintiff in retaliation of the

        Plaintiff complaining of the cancellation of the health insurance.

    36. Plaintiff’s termination was retaliation for the Plaintiff’s protected activities.

    37. Plaintiff’s termination was within hours of the Plaintiff causing the Defendant’s to

        learn of the violation of the Patient Protection and Affordable Care Act.

                                          COUNT II

             FLORIDA’S WHISTLEBLOWER ACT STATUTE 448.102

    38. Plaintiff realleges paragraphs 1 through 30 as if set forth herein.

    39. On April 17, 2018, the Plaintiff, Paul Little, discussed or caused to be discussed with

        Vickie Leach that the termination of his health insurance could not be backdated
Case 8:20-cv-02196-MSS-AEP Document 1 Filed 09/17/20 Page 6 of 7 PageID 6




        which he reasonably believed to be or was a violation of the Patient Protection and

        Affordable Care Act.

    40. The cancellation of the insurance and backdating the cancellation of the insurance is a

        violation of the Patient Protection and Affordable Care Act (as amended)’s

        prohibition on rescission of health insurance policies.

    41. On April 17, 2018, the Plaintiff, Paul Little, contacted legal representation because of

        the backdating of his health insurance cancellation.

    42. On April 17, 2018, the Defendants terminated the Plaintiff in retaliation of the

        Plaintiff complaining of the cancellation of the health insurance.

    43. Plaintiff’s termination was retaliation for the Plaintiff’s protected activities.

    44. Plaintiff’s termination was within hours of the Plaintiff causing the Defendant’s to

        learn of the violation of the Patient Protection and Affordable Care Act.



            WHEREFORE,           Plaintiff,   Paul   Little,   demands    judgment    against   the

        Defendant, in an amount which will compensate him for:

            a.      Compensatory damages including lost wages, past and future and/or

        impairment of power to earn money; physical pain, emotional distress and

        humiliation, past and future; and past and future medical expenses;

            b.      Punitive damages to punish the Defendant for its willful, wanton,

        oppressive, malicious, and/or grossly negligent conduct;

            c.      A permanent injunction against future acts of discrimination and

        harassment against Plaintiff;

            d.      Trial by jury on all issues so triable;
Case 8:20-cv-02196-MSS-AEP Document 1 Filed 09/17/20 Page 7 of 7 PageID 7




          e.    Costs expended herein, including reasonable attorneys’ fees;

          f.    Pre-judgment and post-judgment interest; and

          g.    Any and all other relief to which he may be entitled.



                                              Respectfully submitted,

                                              Law Offices of Clint Curtis & Associates, PA



                                              By:/s/ Sylvain R. Robitaille_______
                                              Sylvain R. Robitaille
                                              Florida Bar No. 88298
                                              Attorney for Plaintiff
                                              7217 E. Colonial Drive, Suite 113
                                              Orlando, FL 32807
                                              Tel. (407) 384-3120
                                              E-mail: law@clintcurtis.com
